Citation Nr: 1715338	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  10-18 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a right ankle sprain.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 2005 to June 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied benefits being sought on this appeal.  

In November 2013 and May 2016, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has been returned to the Board.  


FINDINGS OF FACT

1.  The most probative evidence of record has shown that the Veteran does not have a current right ankle disability.  

2.  The preponderance of the evidence of record shows that the Veteran's current low back disability is related to service.  


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).  

2.  The Veteran's low back disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by October 2009 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed.  Cir. 2015).  

The Board also finds that VA has satisfied its duty to assist the Veteran.  The Veteran's available service medical records (STRs) are of record.  Post-service VA treatment records have been obtained.  Pursuant to the Board's November 2013 and May 2016 remands, the RO made appropriate efforts to obtain outstanding VA treatment records.  

The Veteran has been provided VA examinations, with the first in November 2009, for his right ankle.  After the November 2013 Board remand, the Veteran was afforded a supplemental opinion for his right ankle condition and a VA examination for his back condition.  In June 2016, he was afforded a second VA examination for his right ankle.   

As discussed in more details below, the VA examinations include a review of the Veteran's pertinent pre-service, service, and post-service history, clinical findings, and diagnoses and the findings were supported by medical rationale.  

In November 2013, the Board remanded this case for a VA examination of the Veteran's low back disability and for an opinion on whether it is likely as not that the Veteran's current right ankle disability was related to his ankle sprain in service.  In May 2016, the Board remanded the case a second time to obtain an opinion, specifically, to consider the Veteran's lay assertions regarding his in-service right ankle injury.  

In regard to the low back disability, the Veteran was not initially offered a VA examination in conjunction with his claim.  However, per the November 2013 remand directives, the Veteran was afforded a VA examination in March 2014.  The Board finds that this examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed above, when read together, the November 2009, February 2014, supplemental opinion and June 2016 examination reports are adequate for adjudication purposes.  See McLendon v. Nicholson, 20 Vet. App. 79; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners also provided rationales for their opinions.  Id.  

There has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Hence, a remand for additional development is not necessary and there is no prejudice in proceeding with the final decision in this case.  

Neither the Veteran nor his representative have identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim. Additionally, the Veteran's representative submitted a due process waiver in August 2016 indicating that the Veteran had no additional evidence to submit.   

The Board notes that the VA has complied with its duty to notify and assist in the development of a claim.  Hence, no further notice or assistance is required to fulfill that duty.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); See also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  

II.  Applicable Law  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

Service connection requires: (1) evidence of a current disability; (2) evidence of an in-service occurrence or aggravation of a disease or injury; and (3) credible supporting evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (2004); See also 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet.  App. 518 (1996).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); see Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr, 21 Vet. App. at 308.  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  

In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107 (b).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

II.  Analysis  

A.  Service Connection for Residuals of a Right Ankle Sprain   

The Veteran claims that he injured his right ankle while in service.  Specifically, in his October 2009 Statement in Support of Claim, the Veteran claims that he rolled his right ankle during a hike while carrying an 80-pound pack on his back.  He was given Motrin and told to walk it off.  He stated that his right ankle still hurts today.  

STRs dated in August 2005 shows that the Veteran complained of right ankle pain while in service.  He told the treating physician that the pain started four days prior. The Veteran confirmed that he was "able to bear weight" on the ankle and that it was "better today."  The examiner noted that there was mild tenderness to palpation.  Additionally, he noted that the Veteran had full range of motion with muscle strength of 5/5.  The Veteran was also able to tip toe/one hop with mild pain.  The examiner diagnosed the Veteran with a right ankle sprain, Calcaneofibular Ligament Injury (CFL) grade I.

In November 2009, the Veteran underwent a VA Joints examination.  The Veteran reported injuring his right ankle in service.  The examiner noted that the Veteran had mild medial instability and pain of the right ankle.  Additionally, the examiner noted that the Veteran's right ankle was stiff and weak, but presented no limitations on walking and standing 3-8 hours (with only short rest periods).  The Veteran's right ankle did not have deformity, incoordination, or decreased speed of joint motion.  An x-ray showed that the Veteran had a small calcaneal spur in the right ankle.  The examiner diagnosed the Veteran with a right ankle strain that had a mild impact on recreation but not on any other activities of daily living.  Although the examiner noted that the Veteran reported in-service right ankle sprain, he did not address the Veteran's lay assertions, rendering the examination inadequate with regard to nexus.  Therefore, the November 2009 VA examination is not probative evidence with regard to the nexus element of a service connection claim.  However, it provides probative evidence in favor of the presence of a right ankle disability.  

Post-service treatment records dated in February 2010 indicate that the Veteran complained of his "right ankle roll[ing]".  The examiner noted the absence of swelling.  Further, he noted that the Veteran's right ankle appeared normal and that he had full range of motion (ROM) of the ankle.  The examiner in his assessment indicated that since the Veteran already wears boots, he may need a wedge in shoe.  

In the VA examination dated, June 2016, the x-rays no evidence of arthritis or joint disease.  The examiner noted that the Veteran strained his right ankle in 2006 and that the Veteran provided subjective reports of recurrent right ankle sprains.  The examiner noted that the physical examination was normal and there was no evidence of a chronic disability.  

The examiner indicated that the Veteran's ranges of motion were normal with no pain on motion or on weightbearing.  Additional there was no tenderness or pain on palpation or evidence of crepitus.  The examiner reported that the Veteran had no pain on examination.  After repetitive motion testing, there was no additional loss of function or range of motion.  The Veteran's muscle strength in his right ankle was normal at 5/5.  He had no atrophy or amylosis.  The examiner noted that right ankle instability or dislocation was suspected, but upon objective testing, the Veteran's anterior drawer and talar tilt tests were normal.  The examiner found that the Veteran's right ankle did not impact his ability to perform any type of occupational task such as standing, walking, lifting, or sitting.  The examination report does not provide probative evidence in favor of the Veteran's claim because no disability was diagnosed and no functional loss was demonstrated at the examination.  

In an addendum statement later in July 2016, the examiner opined that although the Veteran reported a previous ankle sprain while in boot camp, there was no evidence currently of arthritis or joint disease for the physical examination was normal with no current evidence of a chronic right ankle disability.  

Upon consideration of all the evidence of record, the Board finds that service connection is not warranted, as the most probative evidence does not indicate that the Veteran has a current right ankle disability.  In so finding, the Board has considered the Veteran's lay statements, particularly that he sprained his ankle in service and continues to have pain today.  

The Veteran is competent to describe his right ankle sprain and his reports of pain are credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The Veteran however, has not asserted that he has been diagnosed with a current right ankle disability.  Further, he only complained of his right ankle hurt[ing] and does not describe functional loss caused by said ankle pain.  Therefore, his lay assertions do not support a finding that he has a current right ankle disability for VA purposes.  Pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Functional loss caused by pain is akin to functional loss caused by physical disability.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Here however, there is no competent medical evidence of any such functional loss.  The Veteran had no limitation of motion of the right ankle as evidenced by the November 2009 and specifically, the June 2016 VA examinations.  Both VA examiners determined that the Veteran's ankle was normal.  Further, in the 2016 VA examination, the examiner did not find that the Veteran's right ankle pain had an impact on his ability to perform any type of occupational task, such as standing, walking, lifting, or sitting.  Although instability or dislocation was initially suspected, upon objective testing no instability was elicited.  The Veteran has not set forth any specific complaint of functional loss in his right ankle.  

The Board finds that the most probative evidence of record is the June 2016 VA examination.  The VA examiner took the Veteran's lay assertions into account and also physically examined him and then determined that his right ankle was normal.  Although the Veteran competently and credibly described his right ankle pain in support of his claim for service connection, his reported symptoms were specifically addressed by a VA examiner and his right ankle was found to be normal.  The examiner further opined that the Veteran's recent X-rays show no evidence of arthritis or joint disease and his physical examination was normal, and there was no evidence of a chronic disability.  

The Board notes that the June 2016 and the November 2009 examiners arrived the same diagnosis:  the Veteran does not have a current right ankle sprain for VA purposes.  Although the November 2009 VA examination is inadequate with respect to nexus, it is adequate with regard to whether a right ankle disability existed for VA purposes.  

Accordingly, the preponderance of the evidence of record does not show that the Veteran has a right ankle sprain for VA purposes.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  Accordingly, the preponderance of the evidence of record does not show that the Veteran has a diagnosis for VA purposes of a right ankle disability, which is related to active service.  Therefore, the Board finds that the service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B).  Service Connection for a Low Back Disability

The Veteran has not been diagnosed with a low back disability.  However, at his March 2014 VA examination, the Veteran had back pain accompanied by limitation of motion.  This is akin to a physical disability.  Mitchell, 25 Vet. App. 32.  The first element of a service connection claim is met.  Shedden, 381 F.3d at 1166-67.

In his October 2009 Statement in Support of Claim, the Veteran stated that his back pain started in 2006.  Service treatment records, dated in April 2006, show that the Veteran was treated for backache.  Further, notation in the April 2006 record indicates that the Veteran claimed to have been hit in the back.  In the March 2009 Discharge examination, the Veteran indicated that he intended to seek disability compensation for his back condition.  The second element of a service connection claim is met.  Id.  

The Veteran was afforded a VA medical examination in March 2014.  The Veteran described to the examiner that his back "just" started to hurt in 2006 and "wearing those gears always made it tight."  Additionally, he added that, "while in Jordan on deployment [he] had to go to medical" for his back.  Further, the Veteran complained of having stiffness and pain, in the mornings.  The VA examiner considered the Veterans lay assertions, in-service treatment/exit records and concluded that the Veteran's claimed condition was at least as likely as not (50% or greater probability) incurred in or was caused by the claimed in-service injury, event or illness.  The examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  There is no medical or lay evidence against the Veteran's claim.  

The Board finds that the preponderance of the evidence is in favor service connection for a low back disability. 38 U.S.C.A. § 5107 (b) (West 2014).  Service connection for a low back disability is granted.  


ORDER

Entitlement to service connection for residuals of a right ankle sprain is denied.

Entitlement to service connection for a low back disability is granted.


____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


